Per Curiam.
Breach of promise is sued for in assumpsit like any other agreement; and no statute has denied jurisdiction over such suits to justices of the peace, whose jurisdiction is exclusive in assumpsit to $100.
It was decided in Strong v. Daniels, 3 Mich., 466, that where the judgment is for an amount within the jurisdiction of a justice, and not reduced by set-off from a larger sum, or otherwise specially provided for in the statutes concerning costs, the defendant and not the plaintiff is entitled to costs. There is a clerical error in the recital of the statute in that case as reported.
The circuit judge was right in holding that on a judgment for $100, costs should go to defendant.